SUMMARY ORDER
Defendant Igor Baltachi appeals the district court’s judgment convicting him, pursuant to his guilty plea, of an obstruction-of-justice conspiracy in violation of 18 U.S.C. § 1512(k) and sentencing him to 40 months’ imprisonment, three years’ supervised release, and a $100 special assessment. United States v. Igor Baltachi, No. 04-CR-1041 (E.D.N.Y. Aug. 30, 2006). We assume the parties’ familiarity with the facts, the procedural history, and the scope of the issues presented on appeal.
Baltachi contends that the district court failed to make required findings of fact under the Sentencing Guidelines as a basis for enhancing his sentence for obstruction of justice, see United States v. Studley, 47 F.3d 569, 574-75 (2d Cir.1995), even though he stipulated to the enhancement in his plea agreement. We review the district court’s interpretation and application of the Sentencing Guidelines de novo. See United States v. Mucciante, 21 F.3d 1228, 1237 (2d Cir.1994).
We affirm the judgment of the district court. “[A] stipulation in a plea agreement, although not binding, may be relied *86upon in finding facts relevant to sentencing,” United States v. Granik, 386 F.3d 404, 412 (2d Cir.2004), as long as before making its sentencing decision the court “considered any other relevant information presented to it, including the [Presentence Investigation Report],” id. at 414. In this case, the district court properly considered stipulations in the plea agreement as well as other relevant information presented to it, including the Presentence Investigation Report.
We have carefully considered Baltachi’s arguments and find them to be without merit. The judgment of the district court is therefore AFFIRMED.